Citation Nr: 0808228	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  07-34 534A	)	DATE
	)
	)

THE ISSUE

Whether a May 4, 1987 decision of the Board of Veterans' 
Appeals should be revised or reversed due to claimed clear 
and unmistakable error (CUE).

[The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for headaches and whether the veteran is entitled 
to an initial disability evaluation greater than 30 percent 
for generalized anxiety disorder, claimed as PTSD, are 
addressed in a separate decision of the Board under docket 
number 01-04 336A.]


REPRESENTATION

Moving party represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The moving party served on active duty from August 1967 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) based on a November 2007 motion filed by the moving 
party's representative seeking revision of a May 1987 Board 
decision on the basis of CUE.  The motion mistakenly refers 
to a "1988" decision of the Board; however, inasmuch as the 
only prior decision of the Board is dated in May 1987 (there 
was a June 2006 Board remand, but not decision), it follows 
that the CUE motion is in response to the Board's May 1987 
decision.


FINDINGS OF FACT

1.  In a May 1987 decision, the Board denied the moving 
party's claim of entitlement to service connection for a 
chronic headache disorder.

2.  The Board's May 1987 decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect.


CONCLUSION OF LAW

The May 1987 Board decision did not contain CUE.  38 C.F.R. 
§ 20.1404 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act (VCAA) 
was made law.  The VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant," as defined by 38 U.S.C.A. 
§ 5100, cannot encompass a person seeking a revision of a 
final decision based upon CUE.  As a consequence, VA's duties 
to notify and assist contained in the VCAA are not applicable 
to CUE motions.

Based on the precedent decision of the Court in Livesay, the 
moving party's CUE claim is not subject to the provisions of 
the VCAA.

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 
38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of 
failure to follow regulations or failure to give due process, 
or any other general, non-specific allegations of error, are 
insufficient to satisfy this requirement.  Motions that fail 
to comply with these requirements shall be dismissed without 
prejudice to refilling.  See 38 C.F.R. § 20.1404(b); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000); Simmons v. Principi, 17 Vet. App. 104 (2003).



CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. 
App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 
(1992).

Examples of situations that are not CUE include:  (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2005).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(b) and (c); see also 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C. § 1111; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C. 
§ 1153; 38 C.F.R. § 3.306.

The law and regulations pertaining to presumption of 
soundness and aggravation have remained essentially unchanged 
since 1987.

The moving party, through his representative, contends that 
the May 1987 Board decision was clearly and unmistakably 
erroneous in failing to grant service connection for a 
headache disorder.  The representative has essentially argued 
that the Board committed CUE in failing to apply the 
presumption of soundness.  

A plain reading of the Board's May 1987 decision, however, 
reveals that the Board did in fact make such a finding.  Page 
eight of the May 1987 decision states, 
"[the veteran's] repeated histories of headaches since the 
age of 16 is clear and unmistakable evidence that his 
headache disorder existed prior to service and rebuts the 
presumption of soundness."  The May 1987 decision further 
finds that "[t]he evidence of record does not show any 
increase in severity of the veteran's preexisting headache 
disorder.  Although he had been treated for headaches, his 
headaches during service did not appear to be any more severe 
than the headaches he had prior to service."  Accordingly, 
by these findings, the Board conveyed its finding that the 
in-service symptoms were part of the natural progression of 
the moving party's pre-existing headache disorder.  While the 
Board used the phrase "his headaches during service did not 
appear to be any more severe than the headaches he had prior 
to service," rather than the phrase "natural progression," 
both phrases mean virtually the same thing - namely, that 
any increase in symptomatology during service was the result 
of the natural course of the moving party's headache 
disorder.  The clear import of the Board's holding is that 
any increase in the moving party's symptomatology during 
service was the result of the natural progress of his pre-
existing headache condition.

The Board therefore finds that the May 1987 Board decision 
did not contain CUE, in that a specific finding was made that 
the increase in severity of the moving party's pre-existing 
headache disorder was due to the natural progression of the 
condition.  Moreover, the Board applied the proper legal 
standard in evaluating the evidence of record at the time of 
its May 1987 decision.  Specifically, the Board correctly 
applied the "clear and unmistakable" evidence standard in 
finding first that the moving party's headache disorder pre-
existed service and second that such condition was not 
aggravated during service beyond its natural progression.

The remainder of the moving party's contentions center around 
whether the evidence of record in 1987 was sufficient to 
rebut the presumption of soundness and aggravation contained 
in 38 U.S.C. § 1111.  Specifically, the moving parties' 
motion notes that the service medical records did not show 
that the veteran suffered from chronic headaches prior to 
service.  This argument reflects a mere disagreement with how 
the Board weighed the evidence in the record at the time of 
its 1987 decision.  Specifically, the 1987 Board decision 
notes that the veteran's service medical records revealed 
that he had a history of severe occipital and frontal 
headaches and that his post-service medical records showed 
that he had been seen for intractable headaches since the age 
of 16 - thus, prior to his enlistment into the military 
because he entered active duty service at the age of 17.  As 
noted above, the specific CUE allegation must assert more 
than mere disagreement with how the facts of the case were 
weighed or evaluated.  To present a valid claim of CUE, 
the moving party and his representative cannot simply request 
that the Board reweigh or reevaluate the evidence.  See 
Crippen v. Brown, 9 Vet. App. 412 (1996).  This, however, 
appears to be exactly what they have asked the Board to do.  
The Board does not accept such an invitation.  To the extent 
they merely seek to have the evidence re-weighed, including 
under the "clear and unmistakable" evidence standard, their 
purported CUE claim fails.

One other important point is worth mentioning.  In July 2003, 
VA's General Counsel issued a precedent opinion holding that 
in order to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.

But as is readily apparent, the GC did not issue this 
precedent opinion until 2003, so many years after the Board's 
decision in question - in 1987.  So even if the veteran and 
his representative could somehow argue successfully its 
applicability, this opinion still cannot serve as grounds for 
finding CUE in the Board's May 1987 decision because this 
opinion simply did not exist when the Board issued that 
decision and the evidence considered in determining whether 
there was CUE in that decision is limited to the evidence 
available at that particular time - not evidence that came 
into being long after the fact.



In denying the moving party's CUE claim, the Board has 
considered whether the proper remedy in this case is either 
denial or dismissal.  In this regard, the Board has 
considered the Court's holding in Simmons v. Principi, 17 
Vet. App. 104 (2003), to the effect that if the moving party 
is only asserting disagreement with how VA (or the Board) 
evaluated the facts before it, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  The Board believes, 
however, that given the circumstances of this case, denial is 
more appropriate.

The primary focus of the moving party's argument is that the 
Board failed to apply the presumption of soundness, as 
required by law.  The thrust of this argument is that the 
Board made an error in applying (or not applying) the law.  
Such argument constitutes a valid CUE claim, and the failure 
of such argument warrants denial not dismissal.

While the moving party also asserts disagreement with how the 
Board evaluated the facts before it in 1987 (which would 
normally warrant dismissal), such argument is subordinate to 
the moving party's claimed error of law.  Accordingly, denial 
of the claim, as opposed to dismissal, is warranted.  In any 
event, denial of the claim is arguably more beneficial to the 
moving party in that it allows him to appeal directly to the 
Court without having to refile his motion before the Board.

In short, the Board finds that the May 1987 Board decision 
did not contain CUE.  The Board applied the proper legal 
standard currently set forth in 38 U.S.C. § 1111 in finding 
that the moving party's headache disorder clearly and 
unmistakably 
pre-existed service and was not aggravated thereby.  The 
Board also made the required legal finding that any increase 
in the severity of the moving party's headache disorder was 
the result of the natural progression of the disease.  Again, 
to the extent that the moving party disagrees with how the 
Board evaluated the evidence before it in 1987, such does not 
constitute a valid CUE claim.  Accordingly, the moving 
party's claim of CUE in the May 1987 Board decision 
is denied.




ORDER

The claim of CUE in the May 1987 Board decision is denied.



                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



